DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-12 in the reply filed on 8/29/2022 is acknowledged.
Claims 13 and 14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/29/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what the dispersion concentration is referring to since the dispersion contains MXene, an organic selenium source, and a dispersant.  It needs to be made clear which component the concentration is referring to.
Line 3 of claim 1 should read, “adding a MXene” since MXene can be a number of different compounds.
Lines 4-5 of claim 1 should read, “wherein a mass ratio of the MXene to the organic selenium source is 1:1 to 10” to make it clear that the same MXene and organic selenium source from the dispersion is being referred to.
The end of step (2) should recite, “and then naturally cooling to a room temperature to form a product…”  This will prevent an antecedent basis issue in step (3).
Step (4) should recite, “placing the precipitate obtained in the step (3)…” to prevent an antecedent basis issue.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The reference, Jiang (CN Publication 106025200), teaches all of the steps of the present invention, but fails to teach that selenium is used as the dopant, the concentration of the selenium used, or that the mixture is naturally cooled to room temperature after the first heating step.  The reference, Wang (CN Publication 108516528), teaches a process of mixing selenium with a MXene material, but fails to teach that the selenium comes from an organic selenium source, the concentration of the original mixture, or that an initial heating step prior to the washing step is performed.  Additionally, while Wang teaches a washing and precipitation step, this step is not performed when the non-metallic compound, such as selenium, is mixed with the MXene.  It is only performed when the metal salts are mixed in, which do not contain selenium.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY L RAYMOND whose telephone number is (571)272-6545. The examiner can normally be reached Monday-Friday 9 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRITTANY L. RAYMOND
Examiner
Art Unit 1722



/BRITTANY L RAYMOND/Primary Examiner, Art Unit 1722